—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 11, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a part-time truck driver helper after he refused a route assignment with a new driver. The Unemployment Insurance Appeal Board determined that claimant was disqualified from receiving *796benefits on the ground that his employment was terminated due to misconduct. Notwithstanding claimant’s exculpatory explanation for failing to abide by his employer’s request, we find that substantial evidence supports the Board’s decision inasmuch as an employee’s refusal to comply with an employer’s reasonable request may constitute disqualifying misconduct (see, Matter of Attara [Permis Constr. Corp. — Commissioner of Labor], 257 AD2d 936; Matter of Hirschfeld [Commissioner of Labor], 256 AD2d 710; Matter of Oliver [Jiffy Lube — Commissioner of Labor], 253 AD2d 960).
Cardona, P. J., Mercure, Crew III, Spain and GrafFeo, JJ., concur. Ordered that the decision is affirmed, without costs.